SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission file number 000-30083 QUALSTAR CORPORATION CALIFORNIA 95-3927330 (State of incorporation) (I.R.S. Employer Identification No.) 3990-B Heritage Oak Court, Simi Valley, CA93063 (805) 583-7744 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days. YesþNo o Indicate by check mark whether the registranthas submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated fileroNon-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).YesoNoþ Total shares of common stock without par value outstanding at March 31, 2013 are 12,253,117. QUALSTAR CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 INDEX PART I — FINANCIAL INFORMATION Item 1. Financial Statements ● Condensed Balance Sheets — March 31, 2013 and June 30, 2012 1 ● Condensed Statements of Comprehensive Loss — Three and nine months ended March 31, 2013 and 2012 2 ● Condensed Statements of Cash Flows — Nine months ended March 31, 2013 and 2012 3 ● Condensed Statement of Changes in Shareholders’ Equity — Nine months ended March 31, 2013 4 ● Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Qualitative and Quantitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II — OTHER INFORMATION Item 1. Legal Proceedings 24 Item1A. Risk Factors 24 Item 6. Exhibits 25 Signatures 26 PART I — FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS QUALSTAR CORPORATION CONDENSED BALANCE SHEETS (Unaudited) (In thousands) March 31, June 30, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, short-term Receivables, net of allowances of $68 at March 31, 2013, and $38 at June 30, 2012 Inventories, net Prepaid expenses and other current assets Total current assets $ $ Property and equipment, net Marketable securities, long-term Other assets 46 50 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related liabilities Deferred service revenue Restructuring liability - Other accrued liabilities Total current liabilities $ $ Other long term liabilities 26 26 Commitments and contingencies Shareholders’ equity: Preferred stock, no par value; 5,000 shares authorized; no shares issued - - Common stock, no par value; 50,000 shares authorized, 12,253 shares issued and outstanding as of March 31, 2013 and June 30, 2012 Accumulated other comprehensive income 23 9 Retained (deficit) earnings ) Total shareholders’ equity $ $ Total liabilities and shareholders’ equity $ $ See notes to condensed financial statements. 1 QUALSTAR CORPORATION CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands, except per share data) Three Months Ended March 31, Nine Months Ended March 31, Net revenues $ Cost of goods sold Gross profit $ Operating expenses: Engineering Sales and marketing General and administrative Restructuring expense - - Total operating expenses $ Loss from operations ) Other income (expense) 16 48 ) Loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Change in unrealized gains(losses) on investments 9 28 14 ) Comprehensive loss ) Loss per common share: Basic and Diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and Diluted See notes to condensed financial statements. 2 QUALSTAR CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended March 31, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 74 Provision for bad debts and returns, net 7 Provision for inventory reserve and adjustments Stock based compensation 44 6 Loss on sale of marketable securities 47 54 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) 87 Accounts payable ) Accrued payroll and related liabilities ) Deferred service revenue Restructuring accrual - Other accrued liabilities ) 67 Total Adjustments Net cash used in operating activities $ ) $ ) INVESTING ACTIVITIES: Purchases of equipment ) ) Purchases of marketable securities ) ) Proceeds from the sale of marketable securities Net cash used in investing activities $ ) $ ) NET DECREASE IN CASH AND CASH EQUIVALENTS $ ) $ ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD $ $ CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES: Income taxes paid $
